APPEAL OF MEDFORD COOPERATIVE CO.Medford Cooperative Co. v. CommissionerDocket No. 1452.United States Board of Tax Appeals2 B.T.A. 12; 1925 BTA LEXIS 2589; June 9, 1925, Decided Submitted May 11, 1925.  *2589 Arthur M. Higgins, Esq., for the taxpayer.  A. Calder Mackay, Esq., for the Commissioner.  *12  Before GRAUPNER, TRAMMELL, and PHILLIPS.  This appeal involves a net deficiency in income and profits taxes for 1917, 1918, 1919, and 1920, in the amount of $354.82, based upon the disallowance by the Commissioner of deductions claimed by the taxpayer on account of dividends paid upon its capital stock.  It was claimed by the taxpayer that it was a nonexempt cooperative *13  corporation and that the dividends paid amounted to payments of interest.  It was stipulated between the counsel for the Commissioner and the taxpayer that the case be submitted on the pleadings and upon the deficiency letter and the letter addressed by the Commissioner to another corporation relating to its tax liability.  The evidence in behalf of the Commissioner consisted of the recommendation of the Committee on Appeals and Review with reference to the tax liability of this taxpayer.  The answer of the Commissioner denies all of the material allegations of the petition, except the fact that the taxpayer is a corporation organized under the laws of Wisconsin with its principal*2590  office at Medford; the contents of the deficiency letter; and the contents of the revenue agent's report dated September 8, 1923, which, however, was not introduced in evidence.  FINDINGS OF FACT.  The taxpayer is a corporation organized under the laws of Wisconsin with its principal office at Medford.  DECISION.  The determination of the Commissioner is approved.